English, Judge

(dissenting):

I can not concur with the opinion expressed by the majority of the Court in this case, for the following reasons: The record discloses the fact that the plaintiff’s intestate was a laborer in the employ of the defendant, and at the time he received the injury which caused his death was riding upon a hand car on his way to his work. He was sixteen years of age, of “tolerably fair size, and a good worker.” So far as appears from the testimony, he was performing the labor of a man, and receivings man's. wages. At that age he was as capable of taking care of himself, as a young man eighteen, twenty or twenty two years of age, and it appears to me an injustice would be done to discriminate against boys who were capable of performing the labor of a man by holding that a greater responsibility or liability rested upon their employers in protecting them from injury or accident while engaged in their employment than is required by such employer in reference to those who have arrived at the age-of twenty one years.
I can not believe that the law intends that when a young man presents himself as an applicant for work, before employing him the employer must stop and inquire whether he is twenty one years of age, or if he does not so inquire, that any greater responsibility devolves upon him as to such young man than would if he was twenty one or twenty five years of age.
In the case of Nagle v. Railroad Co., 88 Pa. St. 35, Judge *696Paxton, in delivering the opinion of the court, says: “The law fixes no arbitrary period when the immunity of childhood ceases and the responsibilities of life begin. For some purposes, majority is the rule. It is not so here. It would be irrational to hold that a man was responsible for, his negligence at twenty one years, and not responsible a day or a week prior thereto. At what age, then, must an infant’s responsibility for negligence be presumed to commence? This question can not be answered by referring it to the jury; that would furnish us with no' rule whatever. It would give a mere shifting standard, affected by the sympathies or prejudices of the jury in each particular case; one jury would fix the period of responsibility at fourteen, another at twenty or twenty one years. This is not a question of fact for the jury ; it is a question of law-for the court.” After citing several authorities, as to the age when a guardian may be selected, and as to' when he may be guilty of crime, he says: “We have thus seen that the law presumed that at fourteen years of age an infant has sufficient discretion and understanding to select a guardian, and contract a marriage; is capable of harboring malice and taking human life under circumstances that constitute the offense murder. It therefore requires no strain to hold that at fourteen an infant is presumed to have sufficient capacity and understanding to be sensible of danger, and to have the power to avoid it. And this presumption ought to stand until it is overthrown by clear proof of the absence of such discretion and intelligen ce as is usual with infants of fourteen years of age.”
The witness Alley shows that this young man was not without experience, that he had been working on the road before he commenced working for him, and in my view of the case, he occupied precisely the same attitude as any other hand on the road, and in. entering the service of the defendant he assumed the risks incident to his employment to the same extent precisely, no greater and no less, than others engaged in performing the same services.
At the time the accident occurred, the plaintiff’s intestate was on his way to work, riding on a hand car, and, al*697though he was aware that no flag had been sent in advance by the foreman, yet he remained on the hand car, and took the risk of going around the curve into the deep cut, and thus met his death. It does not appear that deceased was ordered to get on the hand car by any one. It was his voluntary act; it was his means of locomotion towards his work. He could have walked through the cut as well as to have gone on the hand car. The defendant had nothing to do with causing or requiring him to select this mode of traveling to his work. If then, the fact of his being on the hand car contributed to his death, he voluntarily adopted that mode of travel, and thus contributed to his misfortune. He went thus with full knowledge that the flag had not been ■sent forward.
The declaration avers that the injury was caused by defendant running its engine around a sharp curve and through ■a deep cut without ringing a bell or blowing a whistle, or giving any warning whatsoever against said hand car. As to ringing the bell, however, and sounding the whistle, the testimony is overwhelming that both were done, and the injury is not occasioned by the failure to use these precautions, and it does not appear that any fault could be attributed to the defendant in the management of the engine, and, the decedent having voluntarily gone into this cut without any precaution, I think he was guilty of contributory negligence, and could not recover.